Opinion issued April 29, 2004 

 


 


 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00407-CR
____________

IN RE SHELDON THOMPSON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION

               Relator Sheldon Thompson filed a motion for leave to file petition for writ
of mandamus and a petition for writ of mandamus.  Relator complains that
respondent
 has not ruled on his pro se pretrial motion for speedy trial in cause
number 893085.  We grant the motion for leave to file, but deny the petition.
               “Mandamus will not issue where there is a clear and adequate remedy at
law, such as a normal appeal.”  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). 
The question of whether a defendant’s right to a speedy trial was violated is directly
appealable after conviction.  See Zamorano v. State, 84 S.W.3d 643 (Tex. Crim. App.
2002) (conviction reversed on speedy trial grounds).  In Smith v. Gohmert, 962
S.W.2d 590, 592-93 (Tex. Crim. App. 1998), the Texas Court of Criminal Appeals
denied mandamus relief, holding that the relator had an adequate remedy at law on
his speedy trial claims.
               Accordingly, we hold that because relator may raise the issue of whether his
right to a speedy trial was violated in a direct appeal in the event of conviction, he is
ineligible for mandamus relief.  The petition is therefore denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).